PER CURIAM.
Walter Cline and William Hagler appeal the district court’s order denying their motion to reconsider under Fed.R.Civ.P. 60(b) in their civil action. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Cline v. Binder, No. CA-96-811-5 BO (E.D.N.C. Dec. 21, 2000). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court *209and argument would not aid the decisional process.

AFFIRMED.